 

Exhibit 10.10

 

ASSIGNMENT OF AGREEMENT OF PURCHASE AND SALE

 

THIS ASSIGNMENT OF AGREEMENT OF PURCHASE AND SALE (this "Assignment") is entered
into effective as of March 22, 2017, by and between CWS APARTMENT HOMES LLC, a
Delaware limited liability company ("Assignor"), and BR CWS 2017 PORTFOLIO JV,
LLC, a Delaware limited liability company ("Assignee"). All initially
capitalized terms used but not defined herein shall have the meanings ascribed
thereto in that certain Agreement of Purchase and Sale by and among BRE MF Crown
Ridge LLC, a Delaware limited liability company ("Crown Ridge Seller"), BRE MF
Canyon Springs LLC, a Delaware limited liability company ("Canyon Springs
Seller"), BRE MF Cascades I LLC, a Delaware limited liability company ("Cascades
I Seller"), BRE MF Cascades II LLC, a Delaware limited liability company
("Cascades II Seller"), and BRE MF TPC LLC, a Delaware limited liability company
("Cibolo Canyon Seller"), together as seller, and Assignor, as purchaser, dated
as of March 15, 2017, as amended by that certain First Amendment to Agreement of
Purchase and Sale dated as of March 20, 2017 (as amended, the "Agreement").
Crown Ridge Seller, Canyon Springs Seller, Cascades I Seller, Cascades II
Seller, and Cibolo Canyon Seller are hereinafter referred to collectively as
"Seller."

 

RECITALS:

 

1.          Assignor is a party to the Agreement pursuant to which Assignor has
agreed to purchase that certain property located in San Antonio, Texas, and in
Tyler, Texas, as more particularly described therein (the "Property").

 

2.          The parties desire to enter into this Assignment to evidence the
transfer and assignment of all of Assignor's right, title and interest in the
Agreement to Assignee.



NOW THEREFORE, in consideration of the foregoing, the mutual representations,
warranties, covenants and agreements herein contained and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.          Assignment. Assignor hereby assigns, transfers and conveys to
Assignee all of its right, title and interest in, to and under (i) the
Agreement; (ii) the earnest money previously deposited by Assignor; and (iii) to
the extent assignable and without any representation or warranty whatsoever,
including, but not limited to any representation or warranty as to the accuracy,
contents or completeness thereof, all property condition and inspection reports
relating to the Property and received by Assignor in connection with the
investigation and acquisition of the Property pursuant to the Agreement and
either prepared by third parties or provided by the Seller and all
representations and warranties made to Assignor in connection therewith
(collectively, together with the Agreement and the earnest money, the
"Transferred Assets"). For purposes of clarification, the parties agree that
Transferred Assets shall not include any proprietary or confidential
information, internal analyses, attorney work product or attorney-client
privileged documents.

 

 

 

 

2.          Representations and Warranties. Assignor hereby represents and
warrants to Assignee that (a) Assignor has delivered to Assignee a true, correct
and complete copy of the Agreement, which Agreement has not been further amended
or modified by Assignor in any respect, and which Agreement constitutes the
entire understanding of the parties thereto with respect to its subject matter;
(b) Assignor has delivered to Assignee true, accurate and complete copies of all
material correspondence sent by Assignor to any Seller with respect to the
Agreement and the Property; (c) Assignor has all requisite power and authority
to enter into this Assignment (and has obtained any and all consents to effect
this Assignment to the extent necessary or required under this Agreement); (d)
CWS and Promote Member (as each such terms are defined in the Operating
Agreement of Assignee) will satisfy the requirement set forth in Section
14.7(iv) of the Agreement, with regard to the CWS Group's investment in the
Assignee, (e) Assignor has not heretofore transferred, assigned, pledged or
encumbered the Transferred Assets; and (f) Assignor has not received any written
notice from Seller asserting that Assignor is in breach of, or in default under,
the Agreement.

 

3.          Acceptance. Assignee hereby: (a) accepts the assignment of the
Agreement; (b) agrees to be bound by the terms and conditions of the Agreement;
and (c) assumes all of Assignor's obligations under the Agreement; provided,
however, notwithstanding this Assignment, Assignor shall remain liable under the
Agreement.

 

4.          Indemnification. Assignor, on demand, shall indemnify and hold
Assignee harmless for, from, and against any and all loss, cost, damage, claim,
liability or expense, including court costs and attorneys' fees in a reasonable
amount, arising out of any breach of the terms, provisions and/or conditions of
this Assignment by Assignor or its agents. The foregoing indemnification shall
include loss, cost, damage, claim, liability or expense from any injury or
damage of any kind whatsoever (including death) to persons or property.

 

5.          Further Assurances. Each of the parties hereto agrees to execute
such other, further and different documents and perform such other, further and
different acts as may be reasonably necessary or desirable to carry out the
intent and purpose of this Assignment.

 

6.          Successors and Assigns. This Assignment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

 

7.          Governing Law. This Assignment shall be governed in all respects,
including validity, interpretation and effect, by and shall be enforceable in
accordance with the internal laws of the State of Texas, without regard to
conflicts of laws principles.

 

8.          Counterpart Execution. This Assignment may be executed in multiple
counterparts, each one of which will be deemed an original, but all of which
shall be considered together as one and the same instrument. Further, in making
proof of this Assignment, it shall not be necessary to produce or account for
more than one such counterpart. Execution by a party of a signature page hereto
shall constitute due execution and shall create a valid, binding obligation of
the party so signing, and it shall not be necessary or required that the
signatures of all parties appear on a single signature page hereto.

 

9.          Entire Agreement. This Assignment contains the entire agreement
between the parties regarding the subject matter hereof. Any prior agreements,
discussions or representations not expressly contained herein shall be deemed to
be replaced by the provisions hereof and no party has relied on any such prior
agreements, discussions or representations as an inducement to the execution
hereof.

 

[Signatures appear on following page]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed or caused this Assignment
to be executed by their duly authorized representatives as of the date first
above written.

 



  ASSIGNOR:       CWS Apartment Homes LLC,   a Delaware limited liability
company         By: /s/ Gary Carmell   Name: Gary Carmell   Title: President    
      ASSIGNEE:       BR CWS 2017 PORTFOLIO JV, LLC,   a Delaware limited
liability company       By: BR CWS Portfolio Member, LLC,     a Delaware limited
liability company,     its Manager           By: /s/ Jordan Ruddy     Name:
Jordan Ruddy     Title: Authorized Signatory



  

 

